       Case 3:20-cv-00243-MMD-WGC Document 63 Filed 05/12/20 Page 1 of 2



1    AARON D. FORD
      Attorney General
2    GREGORY L. ZUNINO, Bar No. 4805
      Deputy Solicitor General
3    CRAIG A. NEWBY, Bar No. 8591
     State of Nevada
4    100 N. Carson Street
     Carson City, Nevada 89701-4717
5    Tel: (775) 684-1100
     E-mail: glzunino@ag.nv.gov
6    E-mail: cnewby@ag.nv.gov
7    Attorneys for Barbara Cegavske
8
                                UNITED STATES DISTRICT COURT
9                                    DISTRICT OF NEVADA

10   STANLEY WILLIAM PAHER, TERRESA                       Case No. 3:20-cv-00243
     MONROE-HAMILTON, and GARY
11   HAMILTON,
                                                  DEFENDANT SECRETARY OF STATE’S
12                         Plaintiffs,
                                                        JOINDER IN MOTION
13   vs.                                               TO DISMISS COMPLAINT
14   BARBARA CEGAVSKE, in her official
     capacity as Nevada Secretary of State,
15   DEANNA SPIKULA, in her official
     capacity as Registrar of Voters for Washoe
16   County,
17                         Defendants.
18         Defendant Barbara Cegavske, by and through counsel, Aaron D. Ford, Attorney
19   General, Gregory L. Zunino, Deputy Solicitor General, and Craig Newby, Deputy Solicitor
20   General, hereby joins Defendant Deanna Spikula’s motion to dismiss the complaint in this
21   case. (ECF No. 62).
22         DATED this 12th day of May, 2020.
23                                         AARON D. FORD
                                           Attorney General
24                                         By: Gregory L. Zunino
25                                               GREGORY L. ZUNINO
                                                 Deputy Solicitor General
26                                               gzunino@ag.nv.gov
                                                 CRAIG NEWBY
27                                               Deputy Solicitor General
                                                 cnewby@ag.nv.gov
28
                                             Attorneys for Secretary of State

                                                  -1-
       Case 3:20-cv-00243-MMD-WGC Document 63 Filed 05/12/20 Page 2 of 2



1                                    CERTIFICATE OF SERVICE

2           I certify that I am an employee of the Office of the Attorney General, State of

3    Nevada, and that on this 12th day of May, 2020, I filed and served with this Court’s

4    CM/ECF      electronic     filing system, DEFENDANT’S JOINDER TO            WASHOE

5    COUNTY’S REGISTRAR OF VOTERS’ MOTION TO DISMISS COMPLAINT,

6    served listed below:

7    David O’Mara, Esq.
     David@omaralaw.net
8    Attorneys for Plaintiffs
9    James Bopp, Jr., Esq.
     Richard E. Coleson, Esq.
10   Corrine L. Youngs, Esq.
     Amanda L. Narog, Esq.
11   jboppjr@aol.com
     rcoleson@bopplaww.com
12   cyoungs@bopplaw.com
     anarog@bopplaw.com
13   Pro Hac Vice Pending
     Attorneys for Plaintiffs
14
     Henry J. Brewster, Esq.
15   Abha Khanna, Esq.
     Courtney A. Elgart, Esq.
16   Jonathan P. Hawley, Esq.
     Marc Erik Elias, Esq.
17   Daniel Bravo, Esq.
     Bradley Scott Schrager, Esq.
18   hbrewster@perkinscoie.com
     akhanna@perkinscoie.com
19   celgart@perkinscoie.com
     jhawley@perkinscoie.com
20   melias@perkinscoie.com
     dbravo@wrslawyers.com
21   bschrager@wrslawyers.com
     Herbert Kaplan, Esq.
22   hkaplan@da.washoecounty.us
     Attorneys for Defendant Registrar of Voters
23

24

25                                                  _____________ ________
                                                    An employee of the Office
26                                                  of the Attorney General
27

28

                                                   -2-
